 DALZELL TOWING COMPANY, INC.,ETC.427Dalzell Towing Company, Inc.,and Compania de NavegacionSuffolk, S.A.andNational Maritime Union of America, AFL-CIO, Petitioner.Case No. I-RC-11504.May 29, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carl B. Davidson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Petitioner seeks a unit of all unlicensed seamen aboard thetankerEstrellita,a Panamanian-flag vessel.The companies contendthat in view of the vessel's flag and the other foreign factors herepresent, the vessel and its operations do not come within the jurisdic-tion of the Act.Compania de Navegacion Suffolk, S.A. (here called, Suffolk), aPanamanian corporation, is the owner and operator of theEstrellita,'a Panamanian-flag vessel, and the only vessel involved in this proceed-ing.Suffolk's sole business is that relating to theEstrellitawhichit charters on the world market. In fact, Suffolk was apparentlyorganized as a wholly owned subsidiary by Oil Transfer Corporationfor the express purpose of owning and operating theEstrellitaguiderthe Panamanian flag in world trade.As for Oil Transfer, whichformerly owned theEstrellita,it is a Delaware corporation engagedin the operation of American flag vessels carrying bulk liquids inT7nited States coastal trade.All stockholders of Oil Transfer areAmerican citizens, and all officers of that corporation hold correspond-ing positions with Suffolk.Additionally, three of Suffolk's five direc-tors are directors of Oil Transfer.All the officers and directors ofboth corporations are United States citizens.Though Suffolk's "principal place of business" is in Panama, itsoffice there appears to be little more than the minimum required totake advantage of incorporation under the laws of that country. Itsbusiness is actually carried out from its New York offices shared withOil Transfer, where general executive policy and decisions relating totheEstrellitaare made by the company's officers.As noted, Suffolkcharters theEstrellita,apparently, under time charter arrangements.Suffolk is responsible at all times for hiring the officers and crew ofthe vessel, for provisioning and repairing it, and for carrying out1Dalzell Towing Company, Inc, named in the petition as the Employer together withSuffolk is the agent for theEstrellitawhile in the port of New York.Dalzell receives in-voices for fuel,provisions,and other items for the vessel which it pays with sums ad-vanced by Suffolk. In addition,it serves as the local cable and letter address for theEstrellitaHowever, as Dalzell is not otherwise responsible for the operation of thevessel,does not hire its crew, pay their wages,or otherwise affect their employment, wefind it is not the employer of the employees sought herein.137 NLRB No. 48. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDother operational details.When owned directly by Oil Transfer theEstrellitawas engaged as an American flag vessel in United Statescoastal traffic carrying oil.However, this vessel in 1957 was trans-ferred to Suffolk and was apparently placed under the Panamanianflag at this time. Since then, theEstrellita'soperations have beenwholly separate from the coastal trade of Oil Transfer. Thus, she hasbeen offered for charter on the world market for the conveyance ofoil,water, molasses, and chemicals and has been chartered by bothdomestic and foreign corporations.As a result of this type of opera-tion theEstrellitahas spent, since her transfer to Suffolk, only some26 percent of her total operation time in voyages on which she enteredUnited States ports.During the first 2 years of such operations, theEstrellitaremained almost exclusively in service in Sumatra workingunder charter to a Dutch oil company.More recently, during theyear immediately preceding the filing of the petition she was charteredprimarily to American shippers and, in consequence, a large majorityof her voyages touched United States ports.It is evident from the foregoing, and we find, that Suffolk, as theowner-operator of theEstrellitawith full responsibility for manningthe vessel and otherwise dealing with the crew, is the Employer of theemployees in the requested unit.We find further that Suffolk isbasically an instrumentality of Oil Transfer.2This is apparent fromthe facts that (1) its officers and three of its directors hold the samepositions with its parent; (2) it shares common offices with its parent,and (3) it was organized for the particular purpose of operating oneof its parent's ships in international trade.And, because of the above,and the fact that Suffolk operates it business for the most part fromthe United States we find also that Suffolk is, despite its Panamanianincorporation,3 essentially a domestic United States enterprise.Insum, we have here an American employer engaged in operating a ves-sel, in commercial activities involving voyages touching United Statesports some 26 percent of the time over a 3-year period, or about 50 per-cent during the year preceding the filing of the petition.In determining in other cases whether substantial contacts existwhich bring a foreign flag vessel within the jurisdictional coverageof the Act,4 the Board has noted the importance of the United Statesnationality of a ship-owning employer and of voyages to and fromUnited States ports.However, the Board has also emphasized thatthe application of the substantial contact test for determining mari-time jurisdiction is not simply a mechanical operation of finding thepresence of some special contacts. "Rather the problem is one," theBoard has stated, "of evaluating the many aspects of the operation2SeePeninsular&Occidental Steamship Company, etal, 120 NLRB 1097.3 SeeChemical Carrier v R Smith d Co,International,154 F. Supp. 886,SeeWest India Fruit and Steamship Company, Inc.,130 NLRB 343;Hamilton Bros,Inc,133 NLRB 868 ; and case cited footnote 2 above. DALZELL TOWING COMPANY, INC., ETC.429and determining whether or not the shipping involved is essentiallythat of this nation and not that of a foreign nation ..." 5 Conse-quently, we have looked to the national connections of the owner-operator of a ship as important insofar as these connections show thenationality of the commercial activities in which ship is involved.6The situation here is different, however, in that it is the business opera-tions of the charterers, who may or may not be United States nationals,and not that of Suffolk, which determines in what commerce theEstrellitawill sail.Indeed, under the type of charter operationshere involved, the United States connections of the owner-operator,though showing some United States interest in the ship, do not inthemselves demonstrate sufficiently substantial United States contactsto confer jurisdiction.Similarly, the physical contacts of the vesselto the United States do not evince substantial ties to the commerce ofthis nation.Thus, the physical contacts derive not from the connec-tion which the ship and its operation have to the owner-operator'sfixed United States enterprise,' but rather from the charter's business;and the charterer, to reiterate, is whoever happens to charter the vessel."In addition, nothing in the record before us suggests that either Suf-folk or economic conditions favor chartering of the vessel by domestic,United States enterprises.While the chartering of the vessel, duringthe year prior to the filing of the petition, did lead the vessel intofrequent contacts with United States ports, there is no indication thatthe pattern of the recent past will continue into the future. In ourview, this fortuitous element underlying the physical contacts of thevessel with the United States diminishes the importance of such con-tacts in determining whether jurisdiction exists.'In view of the foregoing, we conclude that substantial Americancontacts under the Board's decision inWest Indiaare not present inthis proceeding.As there are no overriding United States interests5United FruitCompany,134 NLRB 2876InEasternShippingCorporation,etat, 132 NLRB930, the Board found the Act toapply eventhough theowner-operatorof the ship was a bona fide foreign corporation asthe factsshowed theship was operatedas a part of an essentially domesticUnited Statesenterprise7 As the Boardhas pointed out, in itsview the mere fact a ship visits United Statesports sporadically or regularlydoes not alone determinewhether or not the Act isapplicable.The test iswhether ornot the shippingis that ofthis nation,rather thanthat of aforeign nationSeeUnitedFruit Company,135 NLRB 185;also,EasternShipping Corporation,et at, supra;andHamilton Bros,Inc, supra.8 Thus, it should be noted that the situation here is sharply distinguished from thoseinUnited Fruit,supra,andPeninsular & Occidental,supra,wherethe foreigncorporationscharteredtheir vesselsonly to UnitedStates corporationsto which theywere related forthe continuing use of such corporations as an adjunctof their United Stateslocated coin-merceConsequently, the shipsby the verynature of the business in whichthey wereinvolved regularlytraded with United States ports, and barring some wholly unforeseenchange would continue to do so.9 As the Board pointed out inWest India,supra,theSupreme Courtseems to have heldthat "something more than a chance or fortuitous connection to substantial Americaninterests is required before it will find a Congressional intent to regulate the event."130 NLRB 343,footnote 74. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarranting a finding that theEstrellitacomes within the jurisdictionof the Act, we defer to the law of the flag, which is itself a substantialcontact,10 and find that we are without jurisdiction to proceed.Weshall, therefore, dismiss the petition.[The Board dismissed the petition.]MEMBER RODGERS, concurring :This is yet another one of those cases in which the Board has beenasked to assert jurisdiction over vessels owned by American ship-owners, but registered under the flags of foreign nations and operatedalmost entirely by foreign citizens."While I am not persuaded that the so-called jurisdictional factorshere are essentially different from thosein a number of cases wherethe Board has justified an assertion of jurisdiction, I concur in dis-missing the instant petition-but for thereasonsI asserted in mydissenting opinions in the othercases.1210 SeeLauritzen v Larsen345U S 571, 58411WestIndia Fruit and SteamshipCompany, Inc,130 NLRB343 ;PeninsularitOcci-dental SteamshipCompany, Inc,132 NLRB10,Hamilton Bros,Inc,133 NLRB 868,Eastern Shipping Corporation,et al,132 NLRB 930;United FruitCompany,184 NLRB287;Owens-IllinoisGlassCompany,136 NLRB389See alsoGraceLine, Inc,135NLRB 775."SeeSociedad National do Marineros de Honduras(United Fruit Company)v FrankW. McCulloch,Chairman,300 F. 2d 222(D C D.C) ,Empressa Hondurcua Do Vapores(United Fruit Company)v. Ivan C McLeod,Regional Director,201 FSapp82 (CA 2)Owens-IllinoisGlassCo. vMcCulloch,etat, 50 LRRM2041 (D C.D C ),April 13, 1962,enjoining representation election order in Board Case No 12-RC-1293.Biscayne Television CorporationandLocal No. 666, Interna-tionalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada,AFL-CIOBiscayne Television CorporationandLocal 780, InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIOBiscayne Television CorporationandMotion Picture Film Edi-tors,Local 780,International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada,AFL-CIOandNationalAssocia-tion of Broadcast Employees and Technicians,AFL-CIO.Cases Nos. 12-CA-494 12-GA-587, and 12-PC-3/8.May 31, 1969SUPPLEMENTAL DECISION AND ORDEROn November 30, 1959, the Board issued its Decision and Order inthe above-entitledcases,'finding that the Respondent interfered with.1125 NLRB 437.137 NLRB No. 43.